DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of Applicant’s response filed 3/2/21 in reply to the OA of 1/1/21.
3. Claims 1, 4, 6, 7, 9 and 12, 18 are amended. Claims 3 and 5 are canceled. Claims 1, 2, 4, 6-20 are pending of which claims 1, 13 and 18 are independent.
Response to Arguments
4. Applicant’s arguments have been fully considered and are persuasive.  In view of the amendments to claims, the previous rejection has been withdrawn. 
Allowance and reasons for allowance
5. Claims 1, 13 and 18 are allowed. Claims 2, 4, 6-12, 14-17, 19, 20 are allowed by virtue of their dependence on claims 1, 13 and 18.
6. The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claims 1, 13 and 18:
A system/method/biosensor material for biomolecule identification by terahertz sensing, comprising:

a first E shaped sensor part having three evenly spaced legs each of length l;
a second inverted E shaped sensor part having three evenly spaced legs of length k, where l is greater than k, and the sum of l and k is less than a width of the biosensor;

wherein each leg of the first E shaped sensor part includes a first end connected at a right angle to a back of the E shape and a second end having two perpendicular extensions in the plane of the sensor, and
wherein each leg of the second inverted E shaped sensor part includes a third end connected at a right angle to a back of the inverted E shape and a fourth end having two perpendicular extensions in the plane of the sensor;
wherein the second end of each leg of the E shaped sensor mutually opposes the fourth end of a corresponding leg of the inverted E shaped sensor; and
wherein each second end of the E shaped sensor is separated from the corresponding fourth end of the inverted E shaped sensor by a gap
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant prior art
7. Singh et al. (“Ultrasensitive THz sensing with high-Q Fano resonances in metasurfaces,” Appl. Phys. Lett, vol 105, 171101 (2014); submitted with 892 of 1/1/21; hereafter Singh) discloses a system/method for THz sensing of analytes comprising an asymmetric split ring resonator and a metamaterial structure formed on the substrate. Singh fails to disclose or suggest the metamaterial structure formed of a first E-shaped sensor and a second inverted E-shaped structure as indicated in the instant claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884